Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered April 14, 2003, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and unlawful possession of marijuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial after a hearing (Demakos, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly denied that branch of his motion which was to suppress physical evidence. The police had probable cause to arrest the defendant, and were also justified in frisking him pursuant *562to a search incident to a lawful arrest (see People v De Bour, 40 NY2d 210, 223 [1976]). Ritter, J.P., Smith, Rivera and Lifson, JJ., concur.